                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00444-GNS


GARNETT VAUGHN                                                                       PLAINTIFF


v.


BRANCH BANKING & TRUST CO.;
TD BANK USA, N.A.;
CREDIT FIRST N.A.; and
EXPERIAN INFORMATION SOLUTIONS, INC.                                             DEFENDANTS



                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motions to Dismiss (DN 25, 30). The

motions are ripe for decision. For the reasons stated below, the motions are GRANTED IN PART

AND DENIED IN PART.

                                    I.     BACKGROUND

       This action concerns debt related to two credit card accounts opened by Plaintiff in April

and November 2012 with Defendants Branch Banking and Trust Co. (“BBT”) and TD Bank USA,

N.A. (“TD”). (Am. Compl. ¶¶ 24, 34, DN 18). Plaintiff alleges BBT charged off credit card debt

worth $10,598.00 in September 2013 and that TD charged off debt worth $2298.00 in September

2014. (Am. Compl. ¶¶ 25, 35).

       In July 2016,1 BBT issued a Form 1099-C to Plaintiff and presumably filed the form with

the Internal Revenue Service (“IRS”). (Pl.’s Resp. Defs.’ Mot. Dismiss 4, DN 36 [hereinafter Pl.’s



1
 Plaintiff’s Amended Complaint indicates he was forwarded the 1099-C form in 2018. (Am.
Compl. ¶ 26). In his Response, however, Plaintiff indicates that he received the form in July of
Resp.]). The notice contains the heading, “Cancellation of Debt,” and is marked with the

identifiable event “G.”2 (Pl.’s Resp. Def’s Mot. Dismiss Ex. A, DN 36-1). After receiving the

Form 1099-C, Plaintiff alleges BBT did not further attempt to collect the debt and, as a result of

this discharge, he owes income tax for the discharged amount. (Am. Compl. ¶¶ 26-27).

       In May 2018, Plaintiff was in the process of securing a home mortgage when he learned

BBT and TD were reporting debts as past due to the Credit Reporting Agency (“CRA”)

Defendants. (Am. Compl. ¶¶ 24, 34). Plaintiff immediately filed disputes with the CRAs

concerning these tradelines. (Am. Compl. ¶¶ 28, 36). Plaintiff alleges that the CRAs informed

BBT and TD Bank of Plaintiff’s disputes with their respective reports, and both BBT and TD Bank

independently verified their reports as accurate. (Am. Compl. ¶¶ 30, 38).

       The Amended Complaint accuses Defendants of negligence, defamation and negligent and

willful violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. for their

handling of these disputed debts. (Am. Compl. ¶ 1). Plaintiff alleges the Defendants failed to

investigate and correct his credit report and falsely reported delinquent debts. (Am. Compl. ¶m

1).

       Defendants BBT and TD move to dismiss Plaintiff’s claims under Fed. R. Civ. P. 12(b)(6).

(Def.’s Mot. Dismiss, DN 25 [hereinafter BBT’s Mot.]; Def.’s Mot. Dismiss, DN 30 [hereinafter




2016. (Pl.’s Resp. Defs.’ Mots. Dismiss 4, DN 36). The date on the 1099-C form at issue is July
25, 2016. (Pl.’s Resp. Defs.’ Mots. Dismiss Ex. A, DN 36-1). Accordingly, the Court will use the
date in Plaintiff’s Response and the Form 1099-C.
2
  This identification refers to 26 C.F.R. § 1.6050P-1, which requires certain entities discharging
debt to file an “information return” on a Form 1099-C with the IRS. 26 C.F.R. § 1.6050P-1(a).
The requirement for filing a Form 1099-C is triggered upon the happening of one of nine
“identifiable events” provided in 26 C.F.R. § 1.6050P-1(b)(2)(i)(A)-(H). The relevant identifiable
event for this matter is Code G, which signifies: “A discharge of indebtedness pursuant to a
decision by the creditor, or the application of a defined policy of the creditor, to discontinue
collection activity and discharge debt.” 26 C.F.R. § 1.6050P-1(b)(2)(i)(G).
                                                2
TD’s Mot.]). In its motion, BBT argues that the Form 1099-C does not indicate that debt has been

discharged, and by relying on this form, Plaintiff’s pleadings are thus insufficient to state a claim

under the FCRA because he still owes the debt. (BBT’s Mot. 1). In its motion, TD Bank argues

it cannot be liable under the FCRA because its report was accurate. (TD’s Mot. 1). Regarding his

state law claims for negligence and defamation, both Defendants argue the FCRA preempts these

state claims. (BBT’s Mot. 2; TD’s Mot. 6).

                                      II.    JURISDICTION

       The Court has jurisdiction over this controversy because it arises under the laws of the

United States. 28 U.S.C. § 1331.

                               III.     STANDARD OF REVIEW

       To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

(citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When considering Defendants’ Motions to Dismiss, the Court will “accept all the

Plaintiff’s factual allegations as true and construe the complaint in the light most favorable to the

Plaintiff[].” Hill v. Blue Cross and Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted) (citation omitted).




                                                  3
                                       IV.    DISCUSSION

       The FCRA was enacted “to promote ‘efficiency in the Nation’s banking system and to

protect consumer privacy.’” Stafford v. Cross Country Bank, 262 F. Supp. 2d 776, 781 (W.D. Ky.

2003) (quoting 15 U.S.C. § 1681(a)). The FCRA places distinct obligations on CRAs, users of

consumer reports, and furnishers of information to consumer reporting agencies. Id. at 782

(citations omitted).   Furnishers of financial information to CRAs, like BBT and TD, have

responsibility to refrain from reporting inaccurate information and to correct inaccurate

information. See 15 U.S.C. § 1681s-2(a). An affected consumer is permitted to “bring a private

cause of action against a furnisher of credit information for either negligent, § 1681o, or willful, §

1681n, violations of the FCRA.” Stafford, 262 F. Supp. 2d at 783. “[A] consumer may still bring

an action proceeding under state common law for defamation, slander or invasion of privacy, but

only if the consumer proves malice.” Id. at 782.

       A.      IRS Form 1099-C

       BBT urges the Court to adopt the approach several courts have employed to find that the

Form 1099-C does not have the legal effect of discharging a debt. (BBT’s Mot. 8). Those courts

hold that the filing of a Form 1099-C is irrelevant or insufficient for determining discharge. See,

e.g., FDIC v. Cashion, 720 F.3d 169, 179 (4th Cir. 2013); Ware v. Bank of Am. Corp., 9 F. Supp.

3d 1329, 1340-41 (N.D. Ga. 2014); Mennes v. Capital One, N.A., No. 13-cv-822-bbc, 2014 WL

1767079, at *16 (W.D. Wis. May 5, 2014); Lifestyles of Jasper, Inc. v. Gremore, 299 S.W.3d 275,

276-77 (Ky. App. 2009). This position has been buttressed by guidance documents issued by the

IRS that have been found persuasive in some courts. See Cashion, 720 F.3d at 179 (citing I.R.S.

Info. 2005-0207, 2005 WL 3561135 (Dec. 30, 2005); I.R.S. Info. 2005-0208, 2005 WL 3561136

(Dec. 30, 2005)). A minority of courts have reached a different conclusion and have held that the



                                                  4
Form 1099-C can serve as an admission by a lender that a borrower’s obligation to pay has been

discharged. See, e.g., In re Reed, 492 B.R. 261, 268 (Bankr. E.D. Tenn. 2013); In re Crosby, 261

B.R. 470, 476-77 (Bankr. D. Kan. 2001).

       This is not the first occasion this Court has considered this issue. In Baker v. American

Financial Services, Inc., No. 3:16-CV-00065-GNS, 2016 WL 4030964 (W.D. Ky. July 25, 2016),

this Court determined that it did not need to adopt either position regarding the legal effect of the

Form 1099-C. Relying on the standard of review at the motion to dismiss stage of litigation, this

Court found that “an admission by the creditor within the Form 1099-C plausibly indicates

discharge even if the mere filing of the form does not.”3 Baker, 2016 WL 4030964, at *3. This

Court concluded that dismissing the case under the Fed. R. Civ. P. 12(b)(6) standard would be

improper because the claim was plausible, and at that point in the proceedings, the Court was not

weighing the evidence. Id.

       This Court also considered this question in Johnson v. Branch Banking & Trust Co., No.

3:18-CV-150-CRS, 2018 WL 4492478 (W.D. Ky. Sept. 19, 2018), and again relied on the

procedural posture and pointed to the appropriate standard of review under Fed. R. Civ. P. 12(b)(6)

to reach its conclusion. Johnson, 2018 WL 4492478, at *3-4. “Issuance of a Form 1099-C,

standing alone, does not prove that the debt was discharged. However, to survive a motion to

dismiss, [plaintiffs] do not need to prove anything. They must only state a claim to relief that is

plausible on its face.” Id. (internal citations and quotations omitted).




3
  BBT suggests that Baker does not apply to the present matter because this Court incorrectly
identified Code G in Baker, when the identifiable event at issue in that case was actually Code F—
signifying discharge by agreement. (Def.’s Reply Pl.’s Resp. Mot. Dismiss 4, DN 41). The Code
G for a discharge of indebtedness pursuant to a decision or policy of the creditor at issue in this
case, as quoted in footnote 2, could also plausibly indicate discharge. See 26 C.F.R. § 1.6050P-
1(b)(2)(i)(G). Thus, the factual distinction from Baker is not fatal for Plaintiff’s claims here.
                                                  5
       The same reasoning applies to the present case. BBT appears to have acknowledged on

the face of the Form 1099-C that Baker’s debt had been discharged. The heading “Cancellation

of Debt” and the identified event code of “G” suggest as much. Discovery may eventually uncover

evidence proving discharge did not in fact occur, but at this stage it would be inappropriate to

dismiss Plaintiff’s claims because his allegations of discharge are at least plausible. Therefore,

BBT’s motion to dismiss Plaintiff’s FCRA claims will be denied.

       B.      FCRA Claims against TD Bank

       Plaintiff alleges TD negligently and willfully violated the FCRA by continuing to report

an allegedly inaccurate past due balance after the debt was charged off. (Am. Compl. ¶ 36).

Plaintiff contends that, after Equifax notified TD Bank of Plaintiff’s dispute regarding this

tradeline, TD Bank failed to “consider any of [his] information, claims or evidence” when it

verified its report to the CRAs as accurate. (Am. Compl. ¶ 40). TD moves to dismiss Plaintiff’s

claim under Fed. R. Civ. P. 12(b)(6) “because the outstanding balance remains due and

collectible[].” (TD’s Mot. 3). Thus, TD argues that because its report to the CRAs was accurate,

it could not have furnished incorrect information in violation of the FCRA. (TD’s Mot. 3).

       As an initial matter, the Court recognizes that Plaintiff has not addressed TD’s arguments

in his response. Local Rule 7.1(c) provides that “[f]ailure to timely respond to a motion may be

grounds for granting the motion.” When a plaintiff fails to respond, “the district court may deem

the plaintiff to have waived opposition to the motion.” Scott v. Tennessee, 787 F.2d 382, 1989

WL 72470, at *2 (6th Cir. 1989) (emphasis added); see Humphrey v. U.S. Attorney General’s

Office, 279 F. App’x 328, 331 (6th Cir. 2008) (recognizing that a party’s lack of response to motion

or argument is grounds for district court to assume waiver and grant the motion). The Court is not

mandated to grant an unopposed motion to dismiss, however, and this is particularly true where



                                                 6
the motion is clearly unmeritorious. See Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp. 3d

720, 723 n.1 (W.D. Ky 2015) (“Uncontested motions to dismiss, however, do not relieve the court

of all analysis.”).

        Plaintiff claims he does not owe the debt, while TD claims he does without citing to any

documents or material supporting its assertion. TD cites Shaw v. Equifax Information Solutions,

Inc., 204 F. Supp. 3d 956 (E.D. Mich. 2016), and Bolick v. DFS Services LLC, No. 10-cv-5211,

2011 WL 4359987 (E.D. Pa. Sept. 16, 2011), in support of its position that Plaintiff’s FCRA claims

cannot be sustained on the allegation that TD charged off the disputed debt. (TD’s Mot. 4). Shaw

and Bolick, however, both dealt with motions for summary judgment, not motions to dismiss. See

Shaw, 204 F. Supp. 3d at 959; Bolick, 2011 WL 4359987, at *2. In both cases, discovery revealed

that the reports at issue were indisputably correct, which entitled the movants to judgment as a

matter of law under Fed. R. Civ. P. 56(a). Shaw, 204 F. Supp. 3d at 962-63; Bolick, 2011 WL

4359987, at *2-3.

        The present case is before this Court on motions under Fed. R. Civ. P. 12(b)(6), and the

Plaintiff and TD disagree regarding the accuracy of TD’s report to the CRAs. This disagreement

may ultimately be resolved in TD’s favor through discovery and reveal that the disputed report is

accurate. At this stage of the proceedings, however, granting a Fed. R. Civ. P. 12(b)(6) motion to

dismiss regarding this dispute would be premature. TD’s motion to dismiss Plaintiff’s FCRA

claims against it is thus denied.




                                                7
       C.       State Negligence and Defamation Claims

       Plaintiff makes additional claims of defamation and negligence under Kentucky law. (Am.

Compl. ¶¶ 99-104). BBT and TD seek to dismiss these claims because they are preempted by the

FCRA. (BBT’s Mot. 10-11; TD’s Mot. 4).

       This Court follows the temporal approach to preemption under the FCRA. See Eddins v.

Cenlar FSB, 964 F. Supp. 2d 843, 850 (W.D. Ky. 2013). Under this approach, FCRA claims

against furnishers of information are divided into two distinct time frames. In the first time

frame—after the furnisher received notice of the dispute—15 U.S.C. § 1681t(b) preempts state

law claims relating to the furnishing of the disputed information. Id. at 851. In the second time

frame—before the furnisher received notice of the dispute—15 U.S.C. § 1681h(e) permits a

plaintiff to bring defamation or negligence claims, so long as the plaintiff can establish that the

furnisher acted with malice or willful intent to injure. Id. “Plaintiff concedes that any claims for

defamation and negligence arising subsequent to his May 2018 dispute . . . are preempted . . . .”

(Pl.’s Resp. 16).

       Plaintiff contends that his negligence and defamation claims which manifested in the time

before Defendants were notified of the dispute should survive because they are not preempted

under the temporal approach adopted by this Court. (Pl.’s Resp. 16). Even with this, Plaintiff

merely makes conclusory allegations that BBT and TD had the willful intent to injure him by

reporting allegedly false information to the CRAs. (Am. Compl. ¶¶ 67, 71, 100, 103). Without

asserting any facts which would plausibly indicate BBT and TD acted willfully or intentionally or

had any motive to do so before receiving notice of any dispute, Plaintiff’s state law claims cannot

be sustained.   See Carroll v. Midland Funding, LLC, No. 1:15-CV-00157-GNS, 2016 WL




                                                 8
4030959, at *3 (W.D. Ky. July 26, 2016); Baker, 2016 WL 4030964, at *4. Therefore, Plaintiff’s

state law negligence and defamation claims against BBT and TD will be dismissed.

                                   V.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motions to

Dismiss (DN 25, 30) are GRANTED IN PART AND DENIED IN PART. Plaintiff’s state law

claims for negligence and defamation against Defendants Branch Banking and Trust Co. and TD

Bank USA, N.A. are dismissed. Plaintiff’s FCRA claims against these Defendants remain, as well

as all claims asserted against Defendants Credit First N.A. and Experian Information Solutions,

Inc.




                                                               March 20, 2019




cc:    counsel of record




                                              9
